UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7628



ALONZO KEY,

                                            Plaintiff - Appellant,

          versus

WAYNE CLARKE; THOMAS GOLARDI, in          their
individual and official capacities,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. David C. Norton, District Judge.
(CA-94-1836-3-18BC)


Submitted:    February 7, 1996         Decided:     February 26, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Alonzo Key, Appellant Pro Se. James Michael Holly, Gary Hudson
Smith, III, BRAITHWAITE, MCCANTS & SMITH, Aiken, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying re-

lief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed the

record and the district court's opinion accepting the magistrate

judge's recommendation and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Key v. Clarke,
No. CA-94-1836-3-18BC (D.S.C. Sept. 27, 1995). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would
not aid the decisional process.




                                                          AFFIRMED




                                  2